Citation Nr: 1430553	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-21 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active duty service from March 1966 to December 1969.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississipp.  


REMAND

The Veteran contends that he was exposed to herbicides while serving aboard the USS GALVESTON, while in DaNang Harbor from spraying by airplanes and run-off, to include exposure from the distillation of water in DaNang Harbor.  Additionally, the Veteran contends that he had "brown water" service as the USS GALVESTON was within the in-land waterways of Vietnam.  Specifically, he testified before the Board in October 2013 that the USS GALVESTON sailed into the Song Thu Bon River and, thus, he served within an inland waterway of the Republic of Vietnam.  

Service connection for diabetes mellitus was denied on the basis that the Veteran did not serve "in country" in Vietnam and that the receipt of the Vietnam Service Medal was not dispositive of the issue of service in Vietnam.  

The Veteran's personnel records showed that he was assigned to the USS GALVESTON during his tour in Southwest Asia and that the service department verified the USS GALVESTON was in the official waters of the Republic of Vietnam from November 12, 1968, to November 30, 1968, and also from December 14, 1968 to January 9, 1969.  The personnel records showed that the Veteran was aboard the USS GALVESTON during this time period; however, the service department stated the records provide no conclusive proof of in-country service.   

In this case, the Veteran has submitted deck logs for the USS GALVESTON for November 11 to 19, 1968.  

In light of the Veteran's statements and testimony that his ship served in the "brown water" areas, or inland waters of the Republic of Vietnam, the RO should attempt to obtain complete copies of the deck logs of the USS GALVESTON to determine if the ship served in the inland waterways of Vietnam from November 12, 1968, to November 30, 1968, and also December 14, 1968 to January 9, 1969. 

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain deck logs of the USS GALVESTON from all appropriate facilities, to include from the Modern Military Branch, National Archives, for the periods from November 12, 1968, to November 30, 1968, and also December 14, 1968 to January 9, 1969.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

